DETAILED ACTION
Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to Independent Claims 1 and 10, the Applicant has sufficiently amended and claimed the projection apparatus and the control method of a projection apparatus, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the claimed elements and therein to:
Independent Claim 1: the projection apparatus configured to be disposed on a vehicle door of the vehicle and includes the illumination source, the projection display apparatus and the controller, wherein the projection display apparatus is disposed on the transmission path of the illumination beam, the projection display includes a spatial light modulator and is configured to convert the illumination beam into a projection beam with an image content, and the controller is coupled to the projection display apparatus, determines whether the vehicle door is a first vehicle door or a second vehicle door according to an opening operation of the vehicle door, and correspondingly causes the projection beam to display an image; and
Independent Claim 10: the projection apparatus configured to be disposed on a vehicle door of the vehicle, whereby the control method includes sensing an opening operation of the vehicle door to generate a vehicle door opening signal, determining whether the vehicle door is a first/second vehicle door according to the vehicle door opening signal, to correspondingly project, by the projection apparatus, an image, wherein the step of projecting, by the projection apparatus, the image includes: providing an illumination beam through the illumination source, and converting the illumination beam into a projection beam with an image content through the spatial light modulator.
All subsequent claims are allowed due to dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Monday, September 20, 2021
/Jason M Han/Primary Examiner, Art Unit 2875